Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive.
Applicant alleges that Britt fails to disclose what appears to be 5 limitations from claim 1.  No response can be provided to such a broad allegation.  A full response will be provided with respect to any actual argument.  
Applicant alleges “Britt fails to disclose when the unique identifier is not associated with the electronic media account, transmitting a cookie comprising data 
Applicant goes on to allege “In stark contrast to claims 1 and 11, Britt assumes that a user is already associated with an existing account.”  The claims also assume that an account exists, since, in order to determine if a user identifier is associated with the claimed electronic media account, the account must already exist.  Claim 1, for example, does not include any instance in which an account does not exist and is later created.  Therefore, Applicant’s argument against Britt having user accounts already in existence is moot, since it has nothing to do with the instant claims.  
Applicant then alleges “Britt has no mention of conditionally transmitting a cookie upon a determination that the unique identifier is not associated with the electronic media account, as generally recited by claims 1 and 11.”  To the contrary, the cookie will be transmitted/stored at some point after the point “when the unique identifier is not associated with the electronic media account”.  Therefore, Britt meets this conditional.  It is noted that both conditional statements cannot be true.  In fact, this conditional never needs to even occur.  Therefore, this argument is moot.    
Applicant continues by alleging “Britt does not disclose transmitting a cookie comprising data verifying the purchase of the physical media, as generally recited by claims 1 and 11.  As shown above, Britt discloses a cookie directed towards storing a 
Applicant then chains further arguments onto this argument (i.e., “As Britt does not disclose conditionally transmitting a cookie...”.  Such arguments are moot since they are not actual arguments.  
In response to Applicant’s general allegations regarding the receiving a signal limitation of claim 1, Britt clearly discloses this subject matter in Britt’s disclosure of associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples.  
In response to Applicant’s general allegations regarding the facilitating detection of a presence of a cookie limitation of claim 1, Britt clearly discloses this subject matter in Britt’s disclosure of simply having a cookie, for example.  Any cookie being present facilitates detection thereof.  More examples are present below.  
Applicant also alleges “Pejaver does not obviate this deficiency”, cites a rejection using Pejaver in the final office action, and alleges “Pejaver merely teaches that”, copies in a portion of Pejaver’s paragraph 52, and alleges “In stark contrast to claims 1 and 11, 
Applicant continues by alleging “Furthermore, Pejaver clearly does not teach when the unique identifier is not associated with the electronic media account, transmitting a cookie comprising data verifying the purchase of the physical media as generally recited in claims 1 and 11.”  Pejaver is not cited as disclosing a cookie.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Pejaver is cited as disclosing the following:
Pejaver also discloses when the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures):
Transmitting a message to an electronic device of the user, the message comprising data verifying the purchase of the physical media (Exemplary Citations: for example, Paragraph 52 and associated figures; message with link 
Subsequent to transmitting the message, receiving a signal indicating that the user has associated the unique identifier with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures; user signs up for/signs in to a streaming service in order to receive streamed content, for example);
Wherein access to the electronic media associated with the physical media item may be granted based at least in part upon the message (Exemplary Citations: for example, Paragraph 52 and associated figures; message with link intended to allow a user to sign up for/sign in to a streaming service in order to receive streamed content, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the synchronized streaming invite techniques of Pejaver into the physical and network content system of Britt and/or Talreja in order to allow system users to share content with each other and view streaming content in synchronization, and/or to protect content by requiring such users to sign in/up for the streaming service prior to streaming.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then “submits that Purves does not obviate this deficiency either”, copies in a portion of paragraph 17 of Purves, and alleges “However, Purves suffers from the same deficiency as Britt and Pejaver.  That is, Purves is also assuming that a user account already exists when purchase cookies are associated with a purchase.  Thus, Purves does not teach when the unique identifier is not associated with the electronic media account, transmitting a cookie comprising data verifying the purchase of the physical media as generally recited by claims 1 and 11.”  The claims also assume that an account exists, since, in order to determine if a user identifier is associated with the claimed electronic media account, the account must already exist.  Claim 1, for example, does not include any instance in which an account does not exist and is later created.  Therefore, Applicant’s argument against the reference having user accounts already in existence is moot, since it has nothing to do with the instant claims.  Purves discloses the argued subject matter as follows:
Purves also discloses when the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraphs 17-22, 31-33, 68, 69, 74 and associated figures):

Subsequent to transmitting the cookie, receiving a signal indicating that the user has associated the unique identifier with the electronic media account (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures);
In response to receiving the signal, facilitating a detection of a presence of the cookie on the electronic device of the user, such that access to the electronic media associated with the physical media item may be granted based at least in part upon the cookie (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed 
Therefore, Purves discloses the argued limitations.  
Applicant then appears to provide general allegations in a summary.  No further response is required, since all arguments have already been responded to above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,387,630. Although the claims at the patent includes all claimed elements as well as additional and narrower elements.  
For example, claim 1 of the instant application is entirely within claim 12 of the patent.  The patent also includes additional subject matter.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit the additional subject matter of claim 1 of the patent based on the legal precedent that elimination of a step or an element and its function is obvious if the function is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Claim Interpretation
Subject matter in the claims has no patentable weight, such as “in response to receiving the signal, facilitating a detection of a presence of the cookie on the electronic device of the user, such that access to the electronic media associated with the physical media item may be granted based at least in part upon the cookie” and similar subject matter that is not required to be performed by the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to state that “the notification comprises a verification token, and wherein the verification token is printed on a receipt associated with the purchase of the physical media item.”  However, claim 1 already includes “sending a notification”.  The application as originally filed does not include basis for sending a notification/token that is printed on a receipt.  Claim 10 includes at least the same issue.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has been amended to state that “the notification comprises a verification token, and wherein the verification token is printed on a receipt associated with the 

Claim Rejections - 35 USC § 102 and/or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6-8, 10, 11, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Britt (U.S. Patent Application Publication 2012/0311723) or, in the alternative, under 35 U.S.C. 103 as obvious over Britt in view of Talreja (U.S. Patent 8,612,298) and/or Pejaver (U.S. Patent Application Publication 2013/0016955) and/or Purves (U.S. Patent Application Publication 2015/0058162).
Regarding Claim 1,
Britt discloses a system comprising:
One or more processors (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations); and
One or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform acts of (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations):
Receiving a unique identifier of a user, wherein the unique identifier is associated with a purchase of a physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; receiving a unique identifier, such as the identifier of the physical item unique to the media content, or the identifier of the physical item unique to that particular physical item, or the user identifier, as examples.  The user swipes the smartphone past the package in 
Determining if the unique identifier is associated with an electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; determining if the user account is associated with the above discussed media and physical item IDs, or looking up the user's account based on the user ID, as examples);
When the unique identifier is associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures):
Providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; 
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
When the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, 
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; cookie including IDs, for example, cookie that can be sent to the streaming server to stream media, or the like, as examples.  Transmission of the cookie may occur from any processor, such as that of a NIC, CPU, HDD controller, or the like, that stores the cookie on a storage device.  It is also noted that it is well-known in the art for servers to transmit cookies to clients);
Subsequent to transmitting the cookie, receiving a signal indicating that the user has associated the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to 
In response to receiving the signal, facilitating a detection of a presence of the cookie on the electronic device of the user, such that access to the electronic media associated with the physical media item may be granted based at least in part upon the cookie (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples.  It is noted that this is intended use and has no patentable weight).  
Talreja also discloses receiving a unique identifier of a user, wherein the unique identifier is associated with a purchase of a 
Determining if the unique identifier is associated with an electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; authenticating user, finding account to associate content with, etc., as examples);
When the unique identifier is associated with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures):

Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the online physical/electronic media ordering and accessing techniques 
Pejaver also discloses when the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures):
Transmitting a message to an electronic device of the user, the message comprising data verifying the purchase of the physical media (Exemplary Citations: for example, Paragraph 52 and associated figures; message with link intended to allow a user to sign up for/sign in to a streaming service in order to receive streamed content, for example);
Subsequent to transmitting the message, receiving a signal indicating that the user has associated the unique identifier with the electronic media account (Exemplary 
Wherein access to the electronic media associated with the physical media item may be granted based at least in part upon the message (Exemplary Citations: for example, Paragraph 52 and associated figures; message with link intended to allow a user to sign up for/sign in to a streaming service in order to receive streamed content, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the synchronized streaming invite techniques of Pejaver into the physical and network content system of Britt and/or Talreja in order to allow system users to share content with each other and view streaming content in synchronization, and/or to protect content by requiring such users to sign in/up for the streaming service prior to streaming.  
Purves also discloses when the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraphs 17-22, 31-33, 68, 69, 74 and associated figures):

Subsequent to transmitting the cookie, receiving a signal indicating that the user has associated the unique identifier with the electronic media account (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures);
In response to receiving the signal, facilitating a detection of a presence of the cookie on the electronic device of the user, such that access to the electronic media associated with the physical media item may be granted based at least in part upon the cookie (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed 
Regarding Claim 11,
Claim 11 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 6,
Britt, Talreja, Pejaver, and/or Purves discloses the system of claim 1, in addition, Britt discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming request, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; 
Talreja discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; request to stream/download/access electronic copy, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; stream/download/access electronic copy, for example).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Britt, Talreja, Pejaver, and/or Purves discloses the system of claim 1, in addition, Britt discloses that the purchase of the physical media item occurs at a brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; 
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via a computer system associated with the brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; any computing device at a store, such as a clerk’s device or user’s phone, receiving the identifier(s) and confirming purchase of the physical item, for example).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Britt, Talreja, Pejaver, and/or Purves discloses the system of claim 1, in addition, Talreja discloses that the purchase of the physical media item occurs via a website of an eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content 
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via the website of the eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example).  
Regarding Claim 18,
Claim 18 is a method claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 10,
Britt, Talreja, Pejaver, and/or Purves discloses the system of claim 1, in addition, Britt discloses that the notification comprises a verification token, and the verification token is inside a packaging of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example).  

Claim 20 is a method claim that is broader than system claim 10 and is rejected for the same reasons.  

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Britt or, in the alternative, under 35 U.S.C. 103 as obvious over Britt in view of Talreja and/or Pejaver and/or Purves and/or Milgramm (U.S. Patent Application Publication 2013/0247120).  
Regarding Claim 2,
Britt, Talreja, Pejaver, and/or Purves discloses the system of claim 1, in addition, Britt discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; email, for example); and
Pejaver discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraph 52 and associated figures; email, for example).  
Milgramm also discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; streaming notification being sent to cell phone via SMS or an email address, for example).  It would have been obvious to one of ordinary skill in the art at 
Regarding Claim 12,
Claim 12 is a method claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Britt, Talreja, Pejaver, Purves, and/or Milgramm discloses the system of claim 2, in addition, Britt, Talreja, Pejaver, Purves, and/or Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary 
The notification comprises a SMS message that provides a verification token that comprises an alphanumeric code or a numeric code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Britt, Talreja, Pejaver, Purves, and/or Milgramm discloses the system of claim 2, in addition, Britt, Talreja, Pejaver, Purves, and/or Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);

Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Britt, Talreja, Pejaver, Purves, and/or Milgramm discloses the system of claim 2, in addition, Britt, Talreja, Pejaver, Purves, and/or Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the email address (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Pejaver: Exemplary Citations: for example, Paragraph 52 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);
The notification comprises an email (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 
That provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to system claim 5 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Britt in view of Spirer (U.S. Patent Application Publication 2014/0026048) or, in the alternative, Britt in view of Talreja and/or Pejaver and/or Purves further in view of Spirer.
Regarding Claim 9,
Britt, Talreja, Pejaver, and/or Purves does not explicitly disclose that the notification comprises a verification token, and wherein the verification token is printed on a receipt associated with the purchase of the physical media item.  

Regarding Claim 19,
Claim 19 is a method claim that corresponds to system claim 9 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432